Name: Commission Regulation (EEC) No 547/88 of 29 February 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 88 Official Journal of the European Communities No L 54/21 COMMISSION REGULATION (EEC) No 547/88 of 29 February 1988 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (% HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1869/87 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 ( ®), as last amended by Regulation (EEC) No 494/88 (,0) ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for . by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 1 March 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 377, 31 . 12. 1987, p. 30 . (3 OJ No L 164, 24. 6. 1985, p. 11 . Article 2 This Regulation shall enter into force on 1 March 1988. (4) OJ No L 365, 24. 12. 1987, p. 13 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 176, 1 . 7. 1987, p. 30. 0 OJ No L 183, 3 . 7. 1987, p. 14. C) OJ No L 183, 3 . 7. 1987, p. 16. 0 OJ No L 378, 31 . 12. 1987, p. 27. ,0) OJ No L 51 , 25. 2. 1988, p . 9. ( ») OJ No L 266, 28. 9 . 1983, p. 1 . (,2) OJ No L 53, 1 . 3 . 1986, p. 47. (13) OJ No L 183, 3.-7. 1987, p. 18 . No L 54/22 Official Journal of the European Communities 1 . 3 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and tape seed other than 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 . 2nd period 5 3rd period 6 4th period 7 5th period (') 8 1 . Gross iaids (ECU) : I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,399 23,035 23,270 23,270 20,292 20,770 2. Final aids : I (a) Seed harvested and processed in : \  Federal Republic of Germany I (DM) 54,58 56,08 56,67 56,78 48,38 49,81  Netherlands (Fl) 60,51 62,20 62,83 62,95 54,44 56,00  BLEU (Bfrs/Lfrs) 1 072,85 1 103,48 1 114,74 1 114,05 970,86 988,88  France (FF) 161,04 165,88 167,30 166,78 144,43 148,95  Denmark (Dkr) 193,11 198,72 200,75 200,75 174,65 177,03  Ireland ( £ Irl) 17,896 18,435 18,621 18,586 16,102 16,435  United Kingdom ( £) 12,574 13,021 13,155 13,155 11,176 11,415  Italy (Lit) 34 042 35 080 35 295 35 110 30 330 30 938  Greece (Dr) 1 902,91 1 970*64 1 982,48 1 946,06 1 551,67 1 567,90 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta). 3 374;09 3 472,74 3 478,17 3 464,95 3 004,73 3 048,64 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 1 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) . 4 312,94 4 420,36 4 454,02 4 434,94 3 919,55 3 934,39 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 1 . 3 . 88 Official Journal of the European Communities No L 54/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period (') 8 1 . Gross aids (ECU) : 1  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,899 25,535 25,770 25,770 22,792 23,270 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 60,55 62,05 62,63 62,74 54,28 55,71  Netherlands (Fl) 67,19 68,88 69,52 69,63 61,06 62,62  BLEU (Bfrs/Lfrs) 1 193,02 1 223,64 1 234,90 1 234,21 1 091,02 1 109,05  France (FF) 179,73 184,57 185,99 185,47 163,12 167,64  Denmark (Dkr) 215,00 220,61 222,64 222,64 196,53 198,91  Ireland ( £Irl) 19,975 20,514 20,699 20,665 18,180 18,514  United Kingdom ( £) 14,215 14,662 14,796 14,796 12,817 13,055  Italy (Lit) 38 034 39 072 39 288 39 103 34 323 34931  Greece (Dr) 2 223,76 2 291,49 2 30333 2 266,91 1 872,52 1 888,75 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 385,53 385,53 385,53 38 * »,53 385,53 385,53  in another Member State (Pta) 3 759,63 3 858,27 3 863,70 3 850,49 3 390,26 3 434,18 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 742,26 4 849,67 4 883,33 4 864,25 4 348,86 4 363,70 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 54/24 Official Journal of the European Communities 1 . 3. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU):  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 33,136 33,536 33,791 33,655 33,000 2. Final aids : IIIl \ (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 80,24 81,20 81,84 81,64 80,13  Netherlands (Fl) 89,24 90,31 91,00 90,77 89,04  BLEU (Bfrs/Lfrs) 1 588,77 1 607,98 1 620,19 1612,88 1 581,23  France (FF) 241,03 243,99 245,52 243,89 238,72  Denmark (Dkr) . 286,99 290,48 292,67 291,46 285,61  Ireland ( £ Irl) 26,791 27,121 27,320 27,164 26,591  United Kingdom ( £) 19,527 19,780 19,921 19,815 19303  Italy (Lit) 51 114 51 743 51975 51 545 50 420  Greece (Dr) 3 238,75 3 256,70 3 267,25 3 202,67 3 078,49 (b) Seed harvested in Spain and processed :  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 838,25 3 899,76 3 905,13 3 868,96 3 764,72 (c) Seed harvested in Portugal and processed : || ||  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 563,91 6 626,54 6 663,43 6 615,73 6 486,36  in another Member State (Esc) 6 373,93 6 434,74 6 470,56 6 424,24 6 298,62 3. Compensatory aids : IlIIIIll  in Spain (Pta) 3 791,41 3 852,93 3 863,80 3 827,64 3 723,40 4. Special aid : Il||\\l.I\  in Portugal (Esc) 6 373,93 6 434,74 6 470,56 6 424,24 6 298,62 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current , 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,065820 2,061520 2,056610 2,051690 2,051690 2,036800 Fl 2,319000 2315370 2,311160 2307100 2,307100 2^94260 Bfrs/Lfrs 43,204200 43,207800 43,207000 43,197900 43,197900 43,178400 FF 6,983960 6,991670 7,000770 7,013320 7,013320 7,052490 Dkr 7,890720 7,905690 7,922240 7,938840 7,938840 7,988570 £Irl 0,776300 0,777328 0,778795 0,780184 0,780184 0,784978 £ 0,691834 0,693310 0,694871 0,696234 0,696234 0,700652 Lit 1 521,34 1 526,05 1 531,86 1 537,28 1 537,28 1 553,13 Dr 164,97900 166,50000 168,48800 170,21200 170,21200 175,96800 Esc 169,16600 170,47800 171,62300 172,65600 172,65600 175,55500 Pta 139,09100 139,71700 14038800 140,96500 140,96500 142,66600